DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-70 are pending.
No Claim(s) is/are amended.
No Claim(s) is/are cancelled.
Claims 1-70 are rejected. This rejection is made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2021 and 07/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed on 09/10/2021 have been fully considered but they are not persuasive.
35 U.S.C. §112(f)
Applicant argued the Office Action interpreted claims 36 and 56 under 35 USC § 112(f).  Applicant acknowledges the interpretation, and respectfully submits that the Specification 
In response to applicant argument, the Examiner respectfully disagrees because the applicant fails to provide or clearly link “means plus function” with a particular structure/hardware (See 35 USC §112(f) Claim Limitations Analysis).
35 U.S.C. § 103 Rejections
Regarding claim 1, the applicant argues that Jeong, Zhou and Hwang fail to disclose identifying a dynamic range of a transmission power ratio between a first reference signal and second reference signal of a downlink control channel received from a base station.
In response to applicant argument, the examiner respectfully disagrees.
Jeong discloses identifying a dynamic range of a transmission power ratio between a first reference signal and a second reference signal of a downlink control channel received from a base station.  Jeong discloses acquiring a transmission (TX) power ratio in paragraph [0016].  Further, Jeong discloses a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS (see [0016])
Regarding claim 1, the applicant argues that Jeong, Zhou and Hwang fail to disclose determining a beam failure status based at least in part on the dynamic range of the transmission power ratio.
In response to applicant argument, the examiner respectfully disagrees.
If a beam failure occurs, a beam failure recovery procedure may be performed. A wireless device may send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request. The wireless device may have one or more BFR 
Regarding claim 21, the applicant argues that Jeong, Zhou and Hwang fail to disclose identifying a dynamic range of a transmission power ratio between a first reference signal and a second reference signal of a downlink control channel to a user equipment (UE); transmitting to the UE, a signal that facilitates identification of the dynamic range of the transmission power ratio by the UE and receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio.
In response to applicant argument, the examiner respectfully disagrees.
Jeong discloses acquiring a transmission (TX) power ratio in paragraph [0016].  Jeong discloses a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS (see [0016])
Jeong discloses transmitting, to the UE, a signal that facilitates identification of the dynamic range of the transmission power ratio by the UE (Jeong, [0016], transmitting the UL signal to the first serving BS using the UL TX power)
Zhou discloses receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio. If a beam failure occurs, a beam failure recovery procedure may be performed. A wireless device may send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request. The wireless device may have one or more BFR requests for a transmission, overlapping in time with a transmission of one or more other messages. An amount of transmission power required by the 
Regarding claim 36 recites similar features of claim 1 is also rejected for the same reason set forth in claim 1.
Regarding claim 56 recites similar features of claim 21 is also rejected for the same reason set forth in claim 21.

Claim Interpretation - 35 USC § 112(f) (pre-AIA  § 112, 6th Paragraph) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 36, the claim limitations recite “means for identifying”, “means for determining” and “means for communicating” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the functions of “identifying”, “determining” and “communicating” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions. 
Regarding the limitations “means for identifying”, “means for determining” and “means for communicating”, the corresponding structure(s) can be found at FIG. 5 and 8, ¶ [0107], UE communications manager 515 and/or at least some of its various sub-components may be implemented in hardware, software executed by a processor and ¶ [0109], the transceiver 835.
Claim 56, the claim limitations recite “means for identifying”, “means for transmitting”, “means for receiving” and “means for communicating” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the functions of “identifying”, “transmitting”, “receiving” and “communicating” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 15-18, 21-24, 28-31, 33, 35-39, 43-47, 50-53, 56-59, 63-66, 68 and 70 are rejected under 35 U.S.C. §103 as being unpatentable over Jeong (US 2012/0028673 A1) in view of Zhou et al. (US 2019/0052339 A1) hereinafter “Zhou”
As per claim 1, Jeong discloses a method for wireless communication, comprising:
identifying a dynamic range of a transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio) between a first reference signal and a second reference signal of a downlink control channel received from a base station (Jeong, [0016], a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS)
Jeong does not explicitly disclose determining a beam failure status based at least in part on the dynamic range of the transmission power; and communicating with the base station in accordance with the beam failure status.
Zhou discloses determining a beam failure status based at least in part on the dynamic range of the transmission power ratio (Zhou, [0249], If a beam failure occurs, a beam failure recovery procedure may be performed. A wireless device may send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request. The wireless device may have one or more BFR requests for a transmission, overlapping in time with a transmission of one or more other messages. An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power)
and communicating with the base station in accordance with the beam failure status (Zhou, [0224], the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)


As per claim 2, Jeon in view of Zhou disclose the method of claim 1, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 3, Jeon in view of Zhou disclose the method of claim 2, wherein identifying the dynamic range of the transmission power ratio comprises: receiving an indication of the dynamic range of the transmission power ratio from the base station (Jeong, [0016], acquiring a transmission (TX) power ratio representative of a ratio of a first TX power indicating a TX power of the upper-layer BS to a second TX power indicating a TX power of the lower-layer BS)

As per claim 4, Jeon in view of Zhou disclose the method of claim 3, wherein the indication includes a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 8, Jeong in view of Zhou disclose the method of claim 3, wherein the indication is received via at least one of radio resource control (RRC), a medium access control (MAC) control element (MAC CE), or downlink control information (DCI) (Zhou, [0244], Signaling for a beam indication for a NR-PDCCH (e.g., configuration to monitor NR-PDCCH) may be via MAC CE signaling, RRC signaling, DCI signaling)

As per claim 9, Jeong in view of Zhou disclose the method of claim 2, wherein identifying the dynamic range of the transmission power ratio comprises: 
receiving an indication of a configuration of the CSI-RS (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot)
and determining the dynamic range of the transmission power ratio based at least in part n the indication of the configuration of the CSI-RS (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS)) 

As per claim 10, Jeong in view of Zhou disclose the method of claim 9, wherein the configuration includes at least one of quasi-co-location (QCL) information , a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 11, Jeong in view of Zhou disclose the method of claim 9, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 12, Jeong in view of Zhou disclose the method of claim 9, wherein identifying the dynamic range of the transmission power ratio further comprises: identifying a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio based at least in part on the configuration of the CSI-RS (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 15, Jeong in view of Zhou disclose the method of claim 9, wherein identifying the dynamic range of the transmission power ratio further comprises: identifying a maximum CSI-RS to DMRS power ratio and a minimum CSI-RS to DMRS power ratio based at least in part on the configuration of the CSI-RS (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 16, Jeong in view of Zhou disclose the method of claim 2, wherein identifying the dynamic range of the transmission power ratio comprises: 
receiving an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) received from the base station (Zhou, [0004], A base station may transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery)
(Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 17, Jeong in view of Zhou disclose the method of claim 2, further comprising: 
determining a beam failure has occurred based at least in part on the determined beam failure status (Zhou, [0375], determine that a beam failure recovery process has concluded)
and transmitting a beam failure report to the base station (Zhou, [0249], send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request)

As per claim 18, Jeong in view of Zhou disclose the method of claim 2, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

As per claim 21, Jeong discloses a method for wireless communication, comprising: 
identifying a dynamic range of a transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio) between a first reference signal and a second reference signal of a downlink control channel to a user equipment (UE) (Jeong, [0016], a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS)
(Jeong, [0016], transmitting the UL signal to the first serving BS using the UL TX power)
Jeong does not explicitly disclose receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio; and communicating with the UE in accordance with the beam failure status report.
Zhou discloses receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio (Zhou, [0249], If a beam failure occurs, a beam failure recovery procedure may be performed. A wireless device may send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request. The wireless device may have one or more BFR requests for a transmission, overlapping in time with a transmission of one or more other messages. An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power)
and communicating with the UE in accordance with the beam failure status report (Zhou, [0224], By determining and configuring a candidate beam, the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou related to receive a beam failure status report based at least in part on the dynamic range of the transmission power ratio and communicate with the UE in accordance with the beam failure status report and have modified the teaching of Jeong in order to maximize efficiency of transmission (Zhou, [0004])

As per claim 22, Jeong in view of Zhou discloses the method of claim 21, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 23, Jeong in view of Zhou disclose the method of claim 22, wherein the signal includes an indication of the dynamic range of the transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio representative of a ratio of a first TX power indicating a TX power of the upper-layer BS to a second TX power indicating a TX power of the lower-layer BS)

As per claim 24, Jeong in view of Zhou disclose the method of claim 23, wherein the indication includes a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 28, Jeong in view of Zhou disclose the method of claim 23, wherein the indication is transmitted via at least one of radio resource control (RRC), a medium access control (MAC) control element (MAC CE), or downlink control information (DCI) (Zhou, [0244], Signaling for a beam indication for a NR-PDCCH (e.g., configuration to monitor NR-PDCCH) may be via MAC CE signaling, RRC signaling, DCI signaling)

As per claim 29, Jeong in view of Zhou disclose the method of claim 22, further comprising: transmitting an indication of a configuration of the CSI-RS, wherein the configuration indicates the dynamic range of the transmission power ratio (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot)

As per claim 30, Jeong in view of Zhou disclose the method of claim 29, wherein the configuration includes at least one of quasi-co-location (QCL) information , a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 31, Jeong in view of Zhou disclose the method of claim 29, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 33, Jeong in view of Zhou disclose The method of claim 22, further comprising: transmitting an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery), wherein the dynamic range of the transmission power ratio is based at least in part on the power ratio (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 35, Jeong in view of Zhou disclose the method of claim 22, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

As per claim 36, Jeong discloses an apparatus for wireless communication, comprising: 
means for identifying a dynamic range of a transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio) between a first reference signal and a second reference signal of a downlink control channel received from a base station (Jeong, [0016], a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS)
Jeong does not explicitly disclose means for determining a beam failure status based at least in part on the dynamic range of the transmission power ratio; and means for communicating with the base station in accordance with the beam failure status.
Zhou discloses means for determining a beam failure status based at least in part on the dynamic range of the transmission power ratio (Zhou, [0249], If a beam failure occurs, a beam failure recovery procedure may be performed. A wireless device may send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request. The wireless device may have one or more BFR requests for a transmission, overlapping in time with a transmission of one or more other messages. An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power)
and means for communicating with the base station in accordance with the beam failure status (Zhou, [0224], By determining and configuring a candidate beam, the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou related to determine a beam failure status based at least in part on the dynamic range of the transmission power and communicate with the base station in accordance with the beam failure status and have modified the teaching of Jeong in order to maximize efficiency of transmission (Zhou, [0004])

As per claim 37, Jeong in view of Zhou disclose the apparatus of claim 36, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 38, Jeon in view of Zhou disclose the apparatus of claim 37, wherein the means for identifying the dynamic range of the transmission power ratio comprises: means for receiving an indication of the dynamic range of the transmission power ratio from the base station (Jeong, [0016], acquiring a transmission (TX) power ratio representative of a ratio of a first TX power indicating a TX power of the upper-layer BS to a second TX power indicating a TX power of the lower-layer BS)

As per claim 39, Jeong in view of Zhou disclose the apparatus of claim 38, wherein the indication includes a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 43, Jeong in view of Zhou disclose the apparatus of claim 38, wherein the indication is received via at least one of radio resource control (RRC), a medium access control (MAC) control element (MAC CE), or downlink control information (DCI) (Zhou, [0244], Signaling for a beam indication for a NR-PDCCH (e.g., configuration to monitor NR-PDCCH) may be via MAC CE signaling, RRC signaling, DCI signaling)

As per claim 44, Jeong in view of Zhou disclose the apparatus of claim 37, wherein the means for identifying the dynamic range of the transmission power ratio comprises: 
means for receiving an indication of a configuration of the CSI-RS (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot) 
and means for determining the dynamic range of the transmission power ratio based at least in part on the indication of the configuration of the CSI-RS (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

(Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 46, Jeong in view of Zhou disclose the apparatus of claim 44, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 47, Jeong in view of Zhou disclose the apparatus of claim 44, wherein the means for identifying the dynamic range of the transmission power ratio further comprises: means for identifying a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio based at least in part on the configuration of the CSI-RS (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 50, Jeong in view of Zhou disclose the apparatus of claim 44, wherein the means for identifying the dynamic range of the transmission power ratio further comprises: means for identifying a maximum CSI-RS to DMRS power ratio and a minimum CSI-RS to (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 51, Jeong in view of Zhou disclose the apparatus of claim 37, wherein the means for identifying the dynamic range of the transmission power ratio comprises: means for receiving an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) received from the base station (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery); and means for determining the dynamic range of the transmission power ratio based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 52, Jeong in view of Zhou disclose the apparatus of claim 37, further comprising: 
means for determining a beam failure has occurred based at least in part on the determined beam failure status (Zhou, [0375], determine that a beam failure recovery process has concluded)
and means for transmitting a beam failure report to the base station (Zhou, [0249], send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request)

As per claim 53, Jeong in view of Zhou disclose the apparatus of claim 37, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

As per claim 56, Jeong discloses an apparatus for wireless communication, comprising: 
means for identifying a dynamic range of a transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio) between a first reference signal and a second reference signal of a downlink control channel to a user equipment (UE) (Jeong, [0016], a first reference signal received from the upper-layer BS, and a second received signal strength indicating a received signal strength of a second reference signal received from the lower-layer BS)
means for transmitting, to the UE, a signal that facilitates identification of the dynamic range of the transmission power ratio by the UE (Jeong, [0016], transmitting the UL signal to the first serving BS using the UL TX power)
Jeong does not explicitly disclose means for receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio; and means for communicating with the UE in accordance with the beam failure status report.
Zhou discloses means for receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio (Zhou, [0249], If a beam failure occurs, a beam failure recovery procedure may be performed. A wireless device may send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request. The wireless device may have one or more BFR requests for a transmission, overlapping in time with a transmission of one or more other messages. An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power)

and means for communicating with the UE in accordance with the beam failure status report (Zhou, [0224], By determining and configuring a candidate beam, the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou related to receive a beam failure status report based at least in part on the dynamic range of the transmission power ratio and communicate with the UE in accordance with the beam failure status report and have modified the teaching of Jeong in order to maximize efficiency of transmission (Zhou, [0004])

As per claim 57, Jeong in view of Zhou disclose the apparatus of claim 56, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 58, Jeon in view of Zhou disclose the apparatus of claim 57, wherein the signal includes an indication of the dynamic range of the transmission power ratio (Jeong, [0016], acquiring a transmission (TX) power ratio representative of a ratio of a first TX power indicating a TX power of the upper-layer BS to a second TX power indicating a TX power of the lower-layer BS)

As per claim 59, Jeong in view of Zhou disclose the apparatus of claim 58, wherein the indication includes a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 63, Jeong in view of Zhou disclose the apparatus of claim 58, wherein the indication is transmitted via at least one of radio resource control (RRC), a medium access control (MAC) control element (MAC CE), or downlink control information (DCI) (Zhou, [0244], Signaling for a beam indication for a NR-PDCCH (e.g., configuration to monitor NR-PDCCH) may be via MAC CE signaling, RRC signaling, DCI signaling)

As per claim 64, Jeong in view of Zhou disclose the apparatus of claim 57, further comprising: means for transmitting an indication of a configuration of the CSI-RS, wherein the configuration indicates the dynamic range of the transmission power ratio (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot)

As per claim 65, Jeong in view of Zhou disclose the apparatus of claim 64, wherein the configuration includes at least one of quasi-co-location (QCL) information , a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 66, Jeong in view of Zhou disclose the apparatus of claim 64, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 68, Jeong in view of Zhou disclose the apparatus of claim 57, further comprising:  means for transmitting an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery), wherein the dynamic range of the transmission power ratio is based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 70, Jeong in view of Zhou disclose the apparatus of claim 57, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

Claims 5-7, 13-14, 25-27, 32, 40-42, 48-49, 60-62 and 67 are rejected under 35 U.S.C. §103 as being unpatentable over Jeong in view of Zhou and further in view of Hwang et al. (US 2017/0019864 A1) hereinafter “Hwang”

Hwang discloses wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0193], the offset values can be the maximum power reduction (MPR) value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 6, Jeong in view of Zhou disclose the method of claim 3, they do not explicitly disclose wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio. 
Hwang discloses wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio (Hwang, [0420], if positive PH is loaded on a carrier) and a maximum negative offset (Hwang, [0414], negative PH is loaded on a carrier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 7, Jeong in view of Zhou disclose the method of claim 3, they do not explicitly disclose further comprising: determining the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio.
Hwang discloses determining the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio (Hwang, [0193], determined on the basis of P-max value transmitted to a terminal) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to determine the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])


Hwang discloses wherein identifying the dynamic range of the transmission power ratio further comprises: identifying an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to identify an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 14, Jeong in view of Zhou disclose the method of claim 9, they do not explicitly disclose wherein identifying the dynamic range of the transmission power ratio further comprises: identifying a maximum positive offset and a maximum negative offset associated with the dynamic range based at least in part on the configuration of the CSI-RS.
Hwang discloses identifying a maximum positive offset and a maximum negative offset associated with the dynamic range based at least in part on the configuration of the CSI-RS (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)


As per claim 25, Jeong in view of Zhou disclose the method of claim 23, they do not explicitly disclose wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
Hwang discloses wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0193], the offset values can be the maximum power reduction (MPR) value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 26, Jeong in view of Zhou disclose the method of claim 23, they do not explicitly disclose wherein the indication includes an offset value that represents both a 
Hwang discloses wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio (Hwang, [0420], if positive PH is loaded on a carrier) and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0414], negative PH is loaded on a carrier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 27, Jeong in view of Zhou disclose the method of claim 23, they do not explicitly disclose wherein the dynamic range of the transmission power ratio is determined based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio.
Hwang discloses wherein the dynamic range of the transmission power ratio is determined based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio (Hwang, [0193], determined on the basis of P-max value transmitted to a terminal)


As per claim 32, Jeong in view of Zhou disclose the method of claim 29, they do not explicitly disclose wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum CSI-RS to DMRS power ratio.
Hwang discloses wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum CSI-RS to DMRS power ratio (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum 

As per claim 40, Jeong in view of Zhou disclose the apparatus of claim 38, they do not explicitly disclose wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power.
Hwang discloses wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0193], the offset values can be the maximum power reduction (MPR) value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 41, Jeong in view of Zhou disclose the apparatus of claim 38, they do not explicitly disclose wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
(Hwang, [0420], if positive PH is loaded on a carrier) and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0414], negative PH is loaded on a carrier) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 42, Jeong in view of Zhou disclose the apparatus of claim 38, they do not explicitly disclose further comprising: means for determining the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio.
Hwang discloses determining the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio (Hwang, [0193], determined on the basis of P-max value transmitted to a terminal) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to determine the dynamic range of the transmission power ratio based at least in part on a maximum positive offset, a 

As per claim 48, Jeong in view of Zhou disclose the apparatus of claim 44, they do not explicitly disclose wherein the means for identifying the dynamic range of the transmission power ratio further comprises: means for identifying an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS.
Hwang discloses wherein identifying the dynamic range of the transmission power ratio further comprises: identifying an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to identify an offset associated with the dynamic range based at least in part on the configuration of the CSI-RS and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 49, Jeong in view of Zhou disclose the apparatus of claim 44, they do not explicitly disclose wherein the means for identifying the dynamic range of the transmission power ratio further comprises: means for identifying a maximum positive offset and a maximum negative offset associated with the dynamic range based at least in part on the configuration of the CSI-RS.
(Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to identify a maximum positive offset and a maximum negative offset associated with the dynamic range based at least in part on the configuration of the CSI-RS and have modified the teaching of Jeong and Zhou in order to improve efficient distribution of resources ([0006])

As per claim 60, Jeong in view of Zhou disclose the apparatus of claim 58, they do not explicitly disclose wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
Hwang discloses wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0193], the offset values can be the maximum power reduction (MPR) value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission 

As per claim 61, Jeong in view of Zhou disclose the apparatus of claim 58, they do not explicitly disclose wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.
Hwang discloses wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio (Hwang, [0420], if positive PH is loaded on a carrier) and a maximum negative offset associated with the dynamic range of the transmission power ratio (Hwang, [0414], negative PH is loaded on a carrier)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication includes an offset value that represents both a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 62, Jeong in view of Zhou disclose the apparatus of claim 58, they do not explicitly disclose wherein the dynamic range of the transmission power ratio is determined based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio.
(Hwang, [0193], determined on the basis of P-max value transmitted to a terminal) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the dynamic range of the transmission power ratio is determined based at least in part on a maximum positive offset, a maximum negative offset, and an average transmission power ratio and have modified the teaching of Jeong and Zhou in order to achieve efficient distribution of resources ([0006])

As per claim 67, Jeong in view of Zhou disclose the apparatus of claim 64, they do not explicitly disclose wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum CSI-RS to DMRS power ratio.
Hwang discloses wherein the indication of the configuration indicates at least one of an offset associated with the dynamic range, a maximum positive offset associated with the dynamic range, a maximum negative offset associated with the dynamic range, a maximum CSI-RS to DMRS power ratio, and a minimum CSI-RS to DMRS power ratio (Hwang, [0193], obtained by applying offset values set by the network according to the maximum transmission power)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Hwang related to wherein the indication of 

Claims 19, 20, 34, 54, 55 and 69 are rejected under 35 U.S.C. §103 as being unpatentable over Jeong in view of Zhou and further in view of Cui et al.  (US 2019/0052380 A1) hereinafter “Cui”
As per claim 19, Jeong in view of Zhou disclose the method of claim 2, they do not explicitly disclose further comprising: determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range; and determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both.
Cui discloses determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to determine an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range and determine the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both and have modified the teaching of Jeong and Zhou in order to increase the efficiency of the transmission (Cui, [0093])

As per claim 20, Jeong in view of Zhou and Cui disclose the method of claim 19, further comprising: performing a CSI-RS measurement (Zhou,[0231], a measurement of a CSI-RS); and determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, the CSI-RS measurement, or some combination thereof (Cui, [0026], the interference measurement resource related to the estimated link quality may correspond to a PDCCH BLER) 

As per claim 34, Jeong in view of Zhou disclose the method of claim 22, they do not disclose further comprising: identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio; and determining a beam failure has occurred based at least in part on the received beam failure status report.
(Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and determining a beam failure has occurred based at least in part on the received beam failure status report (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to identify that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio and determining a beam failure has occurred based at least in part on the received beam failure status report and have modified the teaching of Jeong and Zhou in order to increase the efficiency of the transmission (Cui, [0093])

As per claim 54, Jeong in view of Zhou disclose the apparatus of claim 37, they do not explicitly disclose further comprising: means for determining an upper hypothetical PDCCH 
Cui discloses means for determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and means for determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to determine an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range and determine the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER and have modified the teaching of Jeong and Zhou in order to increase the efficiency of the transmission (Cui, [0093])

(Zhou,[0231], a measurement of a CSI-RS); and means for determining the beam failure status based at least in part on the upper hypothetical PDCCH BLEW the lower hypothetical PDCCH BLER, the CSI-RS measurement, or some combination thereof (Cui, [0026], the interference measurement resource related to the estimated link quality may correspond to a PDCCH BLER)

As per claim 69, Jeong in view of Zhou disclose the apparatus of claim 57, they do not explicitly disclose further comprising: means for identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio; and means for determining a beam failure has occurred based at least in part on the received beam failure status report.
Cui discloses means for identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and means for determining a beam failure has occurred based at least in part on the received beam failure status report (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to identify that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio and determine a beam failure has occurred based at least in part on the received beam failure status report and have modified the teaching of Jeong and Zhou in order to increase the efficiency of the transmission (Cui, [0093])



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462